DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 Receipt of Applicants remarks filed on May 27, 2021 is acknowledged. No claim amendments were filed. Claims 1-25 remain pending in this application. All claims are under examination. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-9 and 18-25 under 35 U.S.C. 103 as being unpatentable over Liversidge et al. (US 2006/0188566; cited on IDS dated October 31, 2019) has been withdrawn in view of Applicants arguments regarding the lack of a teaching of the claimed SSA and the lack of motivation or teaching within the art to arrive at the claimed SSA.  
The rejection of claim 1-25 under 35 U.S.C. 103 as being unpatentable over Liversidge et al. (US 2006/0188566; cited on IDS dated October 31, 2019) in view of Pazdur et al. (The toxoids: paclitaxel (Taxol) and docetaxel (Taxotere), Cancer Treatment Reviews, Volume 19, Issue 4, October 1993, page 351-386; cited on IDS dated October 31, 2019) has been withdrawn in view of Applicant’s arguments regarding the lack of a teaching of the SSA and the lack of motivation or teaching within the art to arrive at the claimed SSA.  

Maintained and New Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,398,646. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating lung tumors by administering an aerosol of taxane particles comprising at least 95% of a taxane. Additional properties of the particles are recited. 
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,507,181. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating lung tumors by administering an aerosol of taxane particles comprising at least 95% of a taxane. Additional properties of the particles are recited. 
Response to Arguments
Applicant stated “Applicant will consider filing a terminal disclaimer when the claims are otherwise allowable”, therefore, the rejections are maintained for the reasons of record. 

Allowable Subject Matter
Applicant must overcome the Double Patenting Rejections recited above. Claims 1-25 are free of the prior art.  The closest prior art is that of Liversidge et al. (US 2006/0188566) which discloses a nanoparticulate docetaxel and at least one surface stabilizer, used in the treatment of cancer (abstract). The docetaxel can be present from 0.001% to about 99.5% (claim 6). Exemplary types of cancer include solid tumors in the lung (paragraph 0221).
The formulation can be prepared for pulmonary administration (claim 4). Liversidge does not exemplify a pulmonary suitable composition, however, he does disclose the pulmonary administration and the composition can be formulated as an aerosol (paragraph 0061) is acceptable formulations. Therefore, it would have been obvious to one of ordinary skill in the art to have prepared the formulation of the instant claims.  
The effective average particle size is less than 2000 nm (2 microns) (paragraph 0026), which overlaps the range of 0.1 m to 5 m recited in the instant claim. Liversidge, however, does not discloses the recited SSA. There is no motivation or teaching within the art to arrive at the claimed SSA.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615